department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc intl br1 genin-164049-04 office_of_chief_counsel number info release date uil ------------------------ ---------------------- ------------------------------- ----------------- ------------ dear ----------------- this letter responds to your request for information dated date in your letter you requested certain information regarding article teaching and research of the convention between the united_states of america and trinidad and tobago for the avoidance of double_taxation the prevention of fiscal evasion with respect to taxes on income and the encouragement of international trade and development the treaty under article of the treaty an individual who is a resident of one of the contracting states at the beginning of his visit to the other contracting state and who at the invitation of the government of that other contracting state or of a university or other educational_institution situated in that other contracting state and approved by the appropriate educational authority of that contracting state visits that other contracting state for the primary purpose of teaching or engaging in research or both at a university or other educational_institution approved by the appropriate educational authority of that contracting state shall be exempt from tax by that other contracting state on his income from personal services for teaching or research at such approved university or other educational_institution for a period not exceeding two years from the date of his arrival in that other contracting state therefore a resident of trinidad may be exempt from u s income on remuneration derived from teaching in the united_states paragraph of article however provides that the exemption granted under paragraph will not apply a public interest but primarily for the private benefit of a specific person or persons to income from research if such research is undertaken not in the genin-164049-04 b to income in cases where an agreement exists between the governments of the contracting states for the provision of the services of such individuals a resident of trinidad may claim the benefits of article a second time provided the individual has been absent from the united_states for a period of at least one year and the individual still meets the requirements of article of the treaty when the individual returns to the united_states see revrul_56_164 1956_1_cb_848 in addition you may find it useful to view revrul_89_5 1989_1_cb_353 discussing the date-of-arrival rule the date-of-arrival rule has been interpreted to mean that the exemption begins on the date that the individual enters the united_states for purposes of teaching at an educational_institution within the meaning of the treaty article this information_letter is advisory only and has no binding effect on the internal_revenue_service it is intended for informational purposes only and does not constitute a ruling if you would like a definitive determination concerning a particular set of facts you must comply with the requirements for obtaining a private_letter_ruling that are set forth in revproc_2005_1 2005_1_irb_1 if you have any additional questions please contact -------------------at -------------------- sincerely _____________________________ karen a rennie senior technical reviewer branch international
